Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of applicant’s arguments on the error in the table of EP2175300, the arguments were persuasive and  necessitated the following new non-final rejection. 

Information Disclosure Statement
The information disclosure statement filed on 1/11/22 was considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyuki Ohtake (US20080043344) in view of Hori Masao (JP20170181720-IDS reference).
Regarding claim 1, Motoyuki Ohtake teaches a zoom lens comprising in order from an object side to an image side:
a first lens unit (G1) having a positive refractive power (paragraph 40;
a second lens unit (G2) having a negative refractive power;
a third lens unit (G3) having a positive refractive power; and
a rear lens group (G4) including at least one lens unit,
wherein an interval between each pair of adjacent lens units is changed during zooming (see figure 10),
wherein the third lens unit (G3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied:
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 
30.0 ≤ vdnave ≤75.0 (value is approximately 38.1; Tables 10 and 12)
0.3≤ BF/fw≤3.0 (value is approximately 0.583; Tables 10 and 12)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents a back focus, and fw represents a focal length of the zoom lens at a wide angle end. However, Motoyuki Ohtake fails to specifically disclose a value in the range for conditional expression -0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040. 
Hori Masao teaches defining the ratio of partial dispersion differences to the abbe number differences for the positive and negative lenses in a lens unit/group. 
In the same field of endeavor, Hori Masao teaches a zoom lens comprising in order from an object side to an image side: a first lens unit (U1) having a positive refractive power (paragraph 40; a second lens unit (U2) having a negative refractive power; a third lens unit (U3) having a positive refractive power; and
a rear lens group (U4 or U5 or R38-R43 or R44-R58) including at least one lens unit, wherein an interval between each pair of adjacent lens units is changed during zooming (see figures 24a and 24b), wherein the third lens unit (U3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied (paragraphs 52-93):
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately -0.0018-Example 1);
30.0 ≤ vdnave ≤75.0 (value is approximately 29 -slightly below the range ; Example 1)
0.3≤ BF/fw≤3.0 (value is approximately 0.92-Example 1)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents an air equivalent length from a last surface of the zoom lens to an image plane, and fw represents a focal length of the zoom lens at a wide angle end. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this ration to help correct axial and chromatic aberration in the optical system. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the zoom lens according to claim 1, Motoyuki Ohtake fails to specifically disclose wherein the following condition is satisfied: 1.1< F3/Fw<8.2, However, Hori Masao teaches a value of 6.4. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to balance of the focal power of the third lens group with respect to the focal lengths at the wide-angle end to help correct aberration in the optical system. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, the zoom lens according to claim 1, wherein the following condition is satisfied:
7.7≤f1/fw≤20.00 (value is approximately 13.59)
where f1 represents a focal length of the first lens unit.
Regarding claim 4, the zoom lens according to claim 1, wherein the following condition is satisfied:
5.0 ≤ft/fw≤90.00 (value is approximately 21.061)
where ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 5, the zoom lens according to claim 1, wherein the first lens unit is configured not to move during zooming (paragraph 38).
Regarding claim 6, the zoom lens according to claim 1, wherein the first lens unit includes at least three positive lenses (paragraph 111).
Regarding claim 7, the zoom lens according to claim 1, wherein the following condition is satisfied:
-12.0≤ f1/f2≤-2.0 (value is approximately -6.3)
where f1 represents a focal length of the first lens unit, and f2 represents a focal length of the second lens unit.
Regarding claim 8, the zoom lens according to claim 1, wherein the following condition is satisfied:
0.3≤ TD/ft≤2.0 (value is approximately 1.4)
where TD represents a distance from an optical surface closest to the object side to an image plane, and ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 9, see figure 10.
Regarding claim 10, see Examiner’s notes in claim 1.
Regarding claim 11, value is approximately 38.1 (figure 10).
Regarding claim 12, an image pickup apparatus comprising:
the zoom lens of claim 1 (see figure 14); and
an image pickup element (30) configured to receive light of an image formed by the zoom lens .
Regarding claim 13, an image pickup system comprising:
the zoom lens of claim 1 (see figure 14); and
a controller (60) configured to control the zoom lens for zooming.
Regarding claim 14, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes a transmitter configured to transmit a control signal for controlling the zoom lens(see figure 14; paragraph 122).
Regarding claim 15, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes an operating device configured to operate the zoom lens (see figure 14; paragraph 122).
Regarding claim 16, see paragraph 122.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori Masao (JP20170181720-IDS reference).
Regarding claim 1, Hori Masao teaches a zoom lens comprising in order from an object side to an image side: a first lens unit (U1) having a positive refractive power (paragraph 40; a second lens unit (U2) having a negative refractive power; a third lens unit (U3) having a positive refractive power; and
a rear lens group (U4 or U5 or R38-R43 or R44-R58) including at least one lens unit, wherein an interval between each pair of adjacent lens units is changed during zooming (see figures 24a and 24b), wherein the third lens unit (U3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied (paragraphs 52-93):
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately -0.0018-Example 1);
30.0 ≤ vdnave ≤75.0 (value is approximately 29 -slightly below the range ; Example 1)
0.3≤ BF/fw≤3.0 (value is approximately 0.92-Example 1)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents an air equivalent length from a last surface of the zoom lens to an image plane, and fw represents a focal length of the zoom lens at a wide angle end.  
	Although Hori Masao teaches a vdnave value that is slightly below the claimed range, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, the zoom lens according to claim 1, wherein the zoom lens comprises a plurality of lens unit consisting of, in order from the object side to the image side, the first lens unit (U1), the second lens unit (U2), the third lens unit(U3), a fourth lens unit (R38-R43) and a fifth lens unit (R44-R58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noda et al (US20150370041) teaches a zoom lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH